DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Making Final
Applicant's arguments filed 9/26/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
 	The claim amendments regarding -- ‘a delegation of application layer service health monitoring from the service proxy to the VNE instance’ --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.  
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are moot in view of the new grounds for rejection. 
Parra-Barczynski-Ramachandran-Gell substantially disclosed (re. Claim 1) receiving, at a virtual network edge (VNE) instance on a node, a service health
request from a service proxy, wherein the VNE instance is collocated on the node with a service instance executing on the node and the service proxy executing on the node, wherein the service proxy controls application behaviors for the service instance based on an application layer health-score of the service instance.

	While Parra-Barczynski-Ramachandran-Gell substantially disclosed the claimed invention Parra-Barczynski-Ramachandran-Gell does not disclose (re. Claim 1) a delegation of application layer service health monitoring from the service proxy to the
VNE instance.  
  	Rosenhouse Column 3 Lines disclosed wherein tasks performed by the first sidecar program 112 can include client-side load balancing and rate-limiting outgoing requests if the service is overloaded. The secondary features can include forwarding metrics about the request, e.g. how long it took to serve the request, to a metric collector.
	Rosenhouse Column 7 Lines 65 disclosed where the application 110 will submit requests to the sidecar program 112 at the localhost address.
	Rosenhouse disclosed (re. Claim 1) a delegation of application layer service health monitoring (Rosenhouse-Figure 1,Column 7 Lines 65,where the application 110 will submit requests to the sidecar program 112 at the localhost address, Column 4 Lines 65, sidecar mesh 100 enables applications 110 and 124 to operate independently from lower layers of the network stack of the of the cloud computing platform such that the sidecar mesh 100 is infrastructure agnostic, Column 3 Lines 25-35,tasks performed by the first sidecar program 112 can include client-side load balancing and rate-limiting outgoing requests if the service is overloaded. The secondary features can include forwarding metrics about the request, e.g. how long it took to serve the request, to a metric collector) from the service proxy to the VNE instance.
 	Parra,Barczynski and Rosenhouse are analogous art because they present concepts and practices regarding application performance measurements.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Rosenhouse into Parra-Barczynski.  The motivation for the said combination would have been to enable an operator to maintain a polyglot microservice mesh to provide service discovery, client-side load-balancing, circuit-breaking, and other modern glue features for creating and maintaining the mesh, so that an operator or manager does not have to solve those problems separately in every language that developers in the team would use,  (Rosenhouse-Column 2 Lines 20-25, Column 4 Lines 65) wherein sidecar mesh 100 enables applications 110 and 124 to operate independently from lower layers of the network stack of the of the cloud computing platform such that the sidecar mesh 100 is infrastructure agnostic.
 
 
Priority
	 The effective date of the claims described in this application is August 2, 2019.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-13,15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parra (USPGPUB 2020/0036574) further in view of Barczynski (USPGPUB 2019/0052551) further in view of Ramachandran (USPGPUB 2016/0080221) further in view of Gell (USPGPUB 2014/0155043) further in view of Rosenhouse (US Patent 10623390)
In regard to Claim 1
Parra Paragraph 40 disclosed wherein based on the observed health of each of the processing nodes 110, the authority node 120 may redirect traffic among the processing nodes 110 and/or balance traffic among the processing nodes 110. Other remedial actions and processes may also be facilitated by the authority node 120.
Parra Paragraph 64 disclosed wherein the probe endpoint 606 conveys situational awareness and mitigation details to the probe clients 630. The probe endpoint 606 and the probe clients 630 exchange Layer 7 probes between one another.
Parra disclosed (re. Claim 1) a method for service level performance updates based on network level factors, the method comprising:
receiving at edge instance on a node, one or more network health indicators; (Parra-Paragraph 64,the probe endpoint 606 conveys situational awareness and mitigation details to the probe clients 630. The probe endpoint 606 and the probe clients 630 exchange Layer 7 probes between one another.)
determining from the one or more network health indicators, a network level health-score;(Parra-Paragraph 103, data points can be an indicator, e.g., red, yellow, green, etc. which is an indication of overall status. That is, the client probe 606 is not necessarily interested in the exact CPU utilization percentage, but rather in overall health ) 
a service proxy (Parra-Paragraph 64,  probe clients 630 )  associated with the service instance. (Parra-Paragraph 65, probe client 630 is also a service which can be executed on the gateway 610, the client device 620 wherein a client 610, 620 is configured to utilize the cloud service based  , Paragraph 20, data could be service-wide or specific to a customer's service instance/context)
 
While Parra substantially disclosed the claimed invention Parra does not disclose (re. Claim 1 ) a virtual network edge (VNE) instance on a node.
While Parra substantially disclosed the claimed invention Parra does not disclose (re. Claim 1 ) ‘wherein the VNE instance is collocated on the node with a service instance executing on the node and a service proxy executing on the node, wherein the service proxy is a proxy of the service instance, wherein the VNE instance provides service traffic routing and monitoring services for the service instance, and wherein the VNE instance provides service health monitoring functions for the service Proxy’.
 
While Parra substantially disclosed the claimed invention Parra does not disclose (re. Claim 1 ) determining from the network level health-score a modulated health-score for a service instance executing on the node; and
updating a health-score of the service instance at a service proxy associated with the service instance.
While Parra  substantially disclosed the claimed invention Parra  does not disclose (re. Claim 1) wherein the modulated health-score alters the network level health-score. 
 	While Parra substantially disclosed the claimed invention Parra does not disclose (re. Claim 1) a delegation of application layer service health monitoring from the service proxy to the VNE instance.  
Barczynski Paragraph 17 disclosed wherein virtual network function may be executed on the cloud infrastructure. The method may also include testing for the key attribute of the cloud infrastructure and the virtual network function.
Barczynski Paragraph 76 disclosed wherein each part of the platform 110 may be a device in itself, having a processor and a memory. The controller part of the platform can be deployed inside the cloud. In other embodiments, the platform can be deployed in a central location supporting multiple clouds being testing simultaneously.
Barczynski disclosed (re. Claim 1) a virtual network edge (VNE) instance on a node.( Barczynski- Paragraph 17 ,virtual network function may be executed on the cloud infrastructure … testing for the key attribute of the cloud infrastructure and the virtual network function. ) 
Barczynski disclosed (re. Claim 1 ) ‘wherein the VNE instance is collocated on the node (Barczynski-Paragraph 14, Paragraph 161, apparatus, such as a node or user device,  Paragraph 76, each part of the platform 110 may be a device, Paragraph 56, cloud testing may be launched, run, and monitored in a large number of simultaneous tests on a single or multi-tenant environment)  with a service instance executing on the node (Barczynski-Paragraph 125, the agent may wait for an instruction from the scheduler to begin to execute the testing)   and a service proxy executing on the node, (Barczynski-Paragraph 14, means for connecting to a cloud verification service for testing a cloud infrastructure )  wherein the service proxy is a proxy of the service instance, (Barczynski-Paragraph 130, executor plugin 1111 may perform further orchestration via the orchestrator proxy in step 1112 )  wherein the VNE instance provides service traffic routing and monitoring services for the service instance, (Barczynski-Paragraph 97, REST router 330 may then broadcast to all registered REST responder nodes 340 that cloud API has made a request. REST responder may then be used to connect to cloud 350, which at times may be locked via a VPN or a firewall )  

Parra and Barczynski are analogous art because they present concepts and practices regarding application performance measurements.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Barczynski into Parra.  The motivation for the said combination would have been to enable tests that measure VNF-specific KPIs to assess the performance of installed applications. The results of the infrastructure and VNF tests are then presented, and compared to the reference point. The reference may be a previously tested cloud or a standardized cloud that has been predefined as a benchmark reference to VNF operation.(Barczynski-Paragraph 91) 

While Parra-Barczynski substantially disclosed the claimed invention Parra-Barczynski does not disclose (re. Claim 1) determining from the network level health-score a modulated health-score for a service instance executing on the node; and
updating a health-score of the service instance at a service proxy associated with the service instance.
While Parra-Barczynski  substantially disclosed the claimed invention Parra-Barczynski does not disclose (re. Claim 1) wherein the modulated health-score alters the network level health-score. 
 
Ramachandran Paragraph 770 disclosed wherein based on anchor domain and application type detection, using real-time data flows, a multi-tenant controller 122 may analyze application session data that it receives from configurable devices 124 at the branch level to determine what amount of bandwidth is necessary for proper application performance. Application performance scores may be used to record and adjust the bandwidth profile for an application, where the profile states performance and bandwidth criteria needed (i.e., a rule) for the type(s) of data flows detected during application sessions.
Ramachandran disclosed (re. Claim 1) determining from the network level health-score a modulated health-score for a service instance executing on the node; (Ramachandran-Paragraph 462, application traffic quality metric (ATQM) is one type of a performance score, and it is a measure of the times taken for completing application transactions. To measure the ATQM, a configured device may track the requests and responses between client 512 and server 160 (for transactional applications) and determine the time taken, from a user's 168 perspective, for the full transaction to complete)  and
updating a health-score of the service instance at a service proxy associated with the service instance. (Ramachandran- Paragraph 770,based on anchor domain and application type detection, using real-time data flows, a multi-tenant controller 122 may analyze application session data that it receives from configurable devices 124 at the branch level to determine what amount of bandwidth is necessary for proper application performance. Application performance scores may be used to record and adjust the bandwidth profile for an application, where the profile states performance and bandwidth criteria needed (i.e., a rule) for the type(s) of data flows detected during application sessions. ) 

Parra,Barczynski and Ramachandran are analogous art because they present concepts and practices regarding application performance measurements.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Ramachandran into Parra-Barczynski.  The motivation for the said combination would have been to enable systems for using business priorities that are expressed as network policies that give preference to, and enforce, business priorities over network priorities, and that may scale by dynamically increasing or reducing QoS resources (e.g., queues, buffers, shapers 154, and schedulers) to ensure that business priority needs are meet with changes in policies. (Ramachandran-Paragraph 502)

Parra-Barczynski-Ramachandran disclosed (re. Claim 1)   wherein the VNE instance ( Barczynski- Paragraph 17 ,virtual network function may be executed on the cloud infrastructure … testing for the key attribute of the cloud infrastructure and the virtual network function )  provides service health monitoring functions for the service Proxy’.  (Ramachandran-Paragraph 462, application traffic quality metric (ATQM) is one type of a performance score, and it is a measure of the times taken for completing application transactions. To measure the ATQM, a configured device may track the requests and responses between client 512 and server 160 (for transactional applications) and determine the time taken, from a user's 168 perspective, for the full transaction to complete)  
Parra-Barczynski-Ramachandran disclosed (re. Claim 1) determining, at the VNE instance, a the network level health-score, (Parra-Paragraph 103, data points can be an indicator, e.g., red, yellow, green, etc. which is an indication of overall status. That is, the client probe 606 is not necessarily interested in the exact CPU utilization percentage, but rather in overall health ) and
determining a modulated health-score for the service instance, (Ramachandran-Paragraph 462, application traffic quality metric (ATQM) is one type of a performance score, and it is a measure of the times taken for completing application transactions. To measure the ATQM, a configured device may track the requests and responses between client 512 and server 160 (for transactional applications) and determine the time taken, from a user's 168 perspective, for the full transaction to complete)  
  wherein the modulated health-score proactively prevents network condition degradation at least one network element upstream from the VNE instance by causing the service instance to alter its application data routing (Parra-Paragraph 104, perform remedial actions, e.g., proactively shift traffic to a more optimal location… cloud service provider 602 could provide remediation instructions to that subset of customers, to establish tunnels to an alternate node/locale (datacenter) )
While Parra-Barczynski-Ramachandran substantially disclosed the claimed invention Parra-Barczynski-Ramachandran does not disclose (re. Claim 1) wherein the modulated health-score alters the network level health-score. 
 Gell Paragraph 203 disclosed wherein stream metric determination module 1230 determines a data stream quality metric for a corresponding data stream as a normalized, real-time estimate of the user experience associated with the specific application corresponding to the data stream.
Gell Paragraph 274 disclosed wherein metric determination module 1320 determines an overall quality metric value based on some or all reported data streams from the terminal node update messages that are associated with an access node. In one aspect, an overall quality metric value may be based on all reported data streams associated with a cell of an access node.
Gell disclosed (re. Claim 1) wherein the modulated health-score alters the network level health-score .(Gell-Paragraph 275, overall quality metric value may be modified or adjusted based on a service level agreement (SLA) value, a quality of service (QoS) value or a data stream importance metric that is associated with each data stream used in the determination of the overall quality metric value.) 
 Parra,Barczynski and Gell are analogous art because they present concepts and practices regarding application performance measurements.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Gell into Parra-Barczynski.  The motivation for the said combination would have been to enable mitigation options to be arranged into different tiers of mitigation action based on the value of the overall quality metric value, such as each tier having a stronger mitigation action as the overall quality metric value is further below the threshold. (Gell-Paragraph 279)

Parra-Barczynski-Ramachandran-Gell disclosed (re. Claim 1) a service proxy executing on the node, (Parra-Paragraph 64,  probe clients 630 )  wherein the service proxy controls application behaviors for the service instance (Parra-Paragraph 65, probe client 630 is also a service which can be executed on the gateway 610, the client device 620 wherein a client 610, 620 is configured to utilize the cloud service based  , Paragraph 20, data could be service-wide or specific to a customer's service instance/context)
wherein the modulated  health-score alters the network level   health-score, (Gell-Paragraph 275, overall quality metric value may be modified or adjusted based on a service level agreement (SLA) value, a quality of service (QoS) value or a data stream importance metric that is associated with each data stream used in the determination of the overall quality metric value.)  and wherein the modulated health-score is a health-score specific to the service instance (Ramachandran- Paragraph 469, receiving from a networked spoke device information describing network flows to and from an application, Paragraph 770,based on anchor domain and application type detection, using real-time data flows, a multi-tenant controller 122 may analyze application session data that it receives from configurable devices 124 at the branch level to determine what amount of bandwidth is necessary for proper application performance. Application performance scores may be used to record and adjust the bandwidth profile for an application, where the profile states performance and bandwidth criteria needed (i.e., a rule) for the type(s) of data flows detected during application sessions.  )  

updating a health-score of the service instance (Ramachandran- Paragraph 770,based on anchor domain and application type detection, using real-time data flows, a multi-tenant controller 122 may analyze application session data that it receives from configurable devices 124 at the branch level to determine what amount of bandwidth is necessary for proper application performance. Application performance scores may be used to record and adjust the bandwidth profile for an application, where the profile states performance and bandwidth criteria needed (i.e., a rule) for the type(s) of data flows detected during application sessions. )  at the service proxy to cause the service instance to alter its application behaviors based on the modulated health-score (Parra-Paragraph 104, perform remedial actions, e.g., proactively shift traffic to a more optimal location… cloud service provider 602 could provide remediation instructions to that subset of customers, to establish tunnels to an alternate node/locale (datacenter) )
Parra-Barczynski-Ramachandran-Gell disclosed (re. Claim 1) determining, at the VNE instance and from the one or more network health indicators, a network level health-score (Parra-Paragraph 103, data points can be an indicator, e.g., red, yellow, green, etc. which is an indication of overall status. That is, the client probe 606 is not necessarily interested in the exact CPU utilization percentage, but rather in overall health )  for a network fabric;(p1-Paragraph 67, determining the health and status of the connection with the cloud service provider 602. The probes can serve multiple purposes including ensuring service continuity to the cloud service provider 602, conveying situational awareness (e.g., a particular cloud node 502 is going down, connect to a different cloud node 502, etc. ) 

determining, at the VNE instance and from the network level health-score, a
modulated health-score for the service instance, (Gell-Paragraph 275, overall quality metric value may be modified or adjusted based on a service level agreement (SLA) value, a quality of service (QoS) value or a data stream importance metric that is associated with each data stream used in the determination of the overall quality metric value.)     wherein the modulated health-score is a health-score specific to the service instance  (Ramachandran- Paragraph 469, receiving from a networked spoke device information describing network flows to and from an application, Paragraph 770,based on anchor domain and application type detection, using real-time data flows, a multi-tenant controller 122 may analyze application session data that it receives from configurable devices 124 at the branch level to determine what amount of bandwidth is necessary for proper application performance. Application performance scores may be used to record and adjust the bandwidth profile for an application, where the profile states performance and bandwidth criteria needed (i.e., a rule) for the type(s) of data flows detected during application sessions.  )   within a service mesh, (Ramachandran-Paragraph 172,Paragraph 182,Paragraph730, Paragraph 796, fully meshed branch networks ) and 
 	wherein the modulated health-score enhances service mesh failure management primitives for the service instance (Ramachandran-Paragraph 463, the configurable device 124 in the branch network may be able to determine, based on the network traffic for example, which codec is used and at what quality being negotiated. The configurable device 124 may use this information to place data traffic on the appropriate data path, Paragraph 803, Upon detecting anomalies along the path, a configurable device 124 in the branch network dynamically steers the traffic away from the affected path without manual intervention. This may provide the ability to detect not only local PE-CE local link of node failures quickly but also may enable enterprise customers to detect brown out and other failures in the service provider network ) with network fabric level factors provided in the network level health-score; (Ramachandran-Paragraph 770,based on anchor domain and application type detection, using real-time data flows, a multi-tenant controller 122 may analyze application session data that it receives from configurable devices 124 at the branch level to determine what amount of bandwidth is necessary for proper application performance. Application performance scores may be used to record and adjust the bandwidth profile for an application, where the profile states performance and bandwidth criteria needed (i.e., a rule) for the type(s) of data flows detected during application sessions.  )   and

updating a health-score of the service instance at the service proxy to cause the
service instance to alter its application behaviors within the service mesh (Ramachandran-Paragraph 172,Paragraph 182,Paragraph730, Paragraph 796, fully meshed branch networks , Paragraph 770,based on anchor domain and application type detection, using real-time data flows, a multi-tenant controller 122 may analyze application session data that it receives from configurable devices 124 at the branch level)  based on the modulated health-score. (Gell-Paragraph 275, overall quality metric value may be modified or adjusted based on a service level agreement (SLA) value, a quality of service (QoS) value or a data stream importance metric that is associated with each data stream used in the determination of the overall quality metric value.)

Parra-Barczynski-Ramachandran-Gell substantially disclosed (re. Claim 1) receiving, at a virtual network edge (VNE) instance on a node, a service health
request from a service proxy, wherein the VNE instance is collocated on the node with a service instance executing on the node and the service proxy executing on the node, wherein the service proxy controls application behaviors for the service instance based on an application layer health-score of the service instance.

	While Parra-Barczynski-Ramachandran-Gell substantially disclosed the claimed invention Parra-Barczynski-Ramachandran-Gell does not disclose (re. Claim 1) a delegation of application layer service health monitoring from the service proxy to the
VNE instance.  
  	Rosenhouse Column 3 Lines 25-35 disclosed wherein tasks performed by the first sidecar program 112 can include client-side load balancing and rate-limiting outgoing requests if the service is overloaded. The secondary features can include forwarding metrics about the request, e.g. how long it took to serve the request, to a metric collector.
	Rosenhouse Column 7 Lines 65 disclosed where the application 110 will submit requests to the sidecar program 112 at the localhost address.
	Rosenhouse disclosed (re. Claim 1) a delegation of application layer service health monitoring (Rosenhouse-Figure 1,Column 7 Lines 65,where the application 110 will submit requests to the sidecar program 112 at the localhost address, Column 4 Lines 65, sidecar mesh 100 enables applications 110 and 124 to operate independently from lower layers of the network stack of the of the cloud computing platform such that the sidecar mesh 100 is infrastructure agnostic, Column 3 Lines 25-35,tasks performed by the first sidecar program 112 can include client-side load balancing and rate-limiting outgoing requests if the service is overloaded. The secondary features can include forwarding metrics about the request, e.g. how long it took to serve the request, to a metric collector) from the service proxy to the VNE instance.
 	Parra,Barczynski and Rosenhouse are analogous art because they present concepts and practices regarding application performance measurements.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Rosenhouse into Parra-Barczynski.  The motivation for the said combination would have been to enable an operator to maintain a polyglot microservice mesh to provide service discovery, client-side load-balancing, circuit-breaking, and other modern glue features for creating and maintaining the mesh, so that an operator or manager does not have to solve those problems separately in every language that developers in the team would use,  (Rosenhouse-Column 2 Lines 20-25, Column 4 Lines 65) wherein sidecar mesh 100 enables applications 110 and 124 to operate independently from lower layers of the network stack of the of the cloud computing platform such that the sidecar mesh 100 is infrastructure agnostic.

In regard to Claim 8
Claim 8 (re. system) recites substantially similar limitations as Claim 1.  Claim 8 is rejected on the same basis as Claim 1.
In regard to Claim 15
Claim 15 (re. computer program product) recites substantially similar limitations as Claim 1.  Claim 15 is rejected on the same basis as Claim 1.

In regard to Claim 2,9,16
Parra-Barczynski-Ramachandran-Gell-Rosenhouse disclosed (re. Claim 2,9,16) receiving a service health request from the service proxy on the node; (Parra-64, probe client 630 can send an HTTP GET request to the probe endpoint 606 and the probe endpoint 606 can respond with an empty body message with a successful status code (e.g., HTTP 200 code). Other probes could be used such as an HTTP POST request or the like )  in response to receiving the health service request, querying a next-level network element for the one or more network health indicators; (Ramachandran- Paragraph 469, receiving from a networked spoke device information describing network flows to and from an application )  and
wherein the one or more network health indicators are received from the next-level network element in response to the query. (Ramachandran- Paragraph 469, receiving from a networked spoke device information describing network flows to and from an application )  
In regard to Claim 3,10,17
Parra-Barczynski-Ramachandran-Gell-Rosenhouse disclosed (re. Claim 3,10,17) wherein updating the health-score of the service instance comprises:
providing the modulated health-score to the service proxy, wherein the service proxy reports the modulated health-score to at least one of a network traffic controller and network traffic metrics collector on behalf of the service instance. (Ramachandran- Paragraph 770,based on anchor domain and application type detection, using real-time data flows, a multi-tenant controller 122 may analyze application session data that it receives from configurable devices 124 at the branch level to determine what amount of bandwidth is necessary for proper application performance. Application performance scores may be used to record and adjust the bandwidth profile for an application, where the profile states performance and bandwidth criteria needed (i.e., a rule) for the type(s) of data flows detected during application sessions. )
In regard to Claim 4,11
Parra-Barczynski-Ramachandran-Gell-Rosenhouse disclosed (re. Claim 4,11) wherein the VNE instance  ( Barczynski- Paragraph 17 ,virtual network function may be executed on the cloud infrastructure. The method may also testing for the key attribute of the cloud infrastructure and the virtual network function ) serves as a proxy for one or more delegated services at the node. (Ramachandran-Paragraph 889, multi-tenant controller 122 functions are dis-aggregated and some of the latency-sensitive functions are distributed across the globe to yield better response times to the elements. Elements in a customer's network may be deployed across wide geographies. These elements may need to fetch their provisioning info and push the fine granular statistics to the multi-tenant controller 122. ) 
In regard to Claim 5,12,18
Parra-Barczynski-Ramachandran-Gell-Rosenhouse disclosed (re. Claim 5,12,18) wherein the one or more network health indicators comprise at least one of:
a congestion indicator; a node level indicator; and a network wide service level factor. (Parra-Paragraph 103, data points can be an indicator, e.g., red, yellow, green, etc. which is an indication of overall status. That is, the client probe 606 is not necessarily interested in the exact CPU utilization percentage, but rather in overall health )
In regard to Claim 6,13,19
Parra-Barczynski-Ramachandran-Gell-Rosenhouse disclosed (re. Claim 6,13,19) wherein determining the network level health-score comprises at least one of:
determining a utilization of network resources for the service instance based on at least the congestion indicators; (Parra- Paragraph 103, convey utilization, capacity ) 
determining a status for one or more network elements one based on the node level indicators; (Barczynski-Paragraph 98, Responders may also be updated periodically and have a connectivity checkup)  and
determining a network wide service health based on the network wide service level factors. (Parra-Paragraph 103, data points can be an indicator, e.g., red, yellow, green, etc. which is an indication of overall status. That is, the client probe 606 is not necessarily interested in the exact CPU utilization percentage, but rather in overall health)

Claims 7,14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parra (USPGPUB 2020/0036574) further in view of Barczynski (USPGPUB 2019/0052551) further in view of Ramachandran (USPGPUB 2016/0080221) further in view of Gell (USPGPUB 2014/0155043) further in view of Rosenhouse (US Patent 10623390) further in view of Masputra (USPGPUB 2019/0306076).

In regard to Claim 7,14,20
Ramachandran disclosed (re. Claim 7,14,20 ) determining from the network level health-score a modulated health-score for a service instance executing on the node; (Ramachandran-Paragraph 462, application traffic quality metric (ATQM) is one type of a performance score, and it is a measure of the times taken for completing application transactions. To measure the ATQM, according to the methods and systems described herein, a configured device may track the requests and responses between client 512 and server 160 (for transactional applications) and determine the time taken, from a user's 168 perspective, for the full transaction to complete)  and
updating a health-score of the service instance at a service proxy associated with the service instance. (Ramachandran- Paragraph 770,based on anchor domain and application type detection, using real-time data flows, a multi-tenant controller 122 may analyze application session data that it receives from configurable devices 124 at the branch level to determine what amount of bandwidth is necessary for proper application performance. Application performance scores may be used to record and adjust the bandwidth profile for an application, where the profile states performance and bandwidth criteria needed (i.e., a rule) for the type(s) of data flows detected during application sessions. ) 
While Parra-Barczynski-Ramachandran-Gell substantially disclosed the claimed invention Parra-Barczynski-Ramachandran-Gell does not disclose (re. Claim 7,14,20)  determining, based on the network level health-score, to lower a priority of the service instance at the node; and
determining the modulated health-score based on the lower priority determination, wherein the modulated health-score comprises a health-score for the service instance which lowers the priority of the service instance such that a level of service to the service instance is lowered.
 Masputra Paragraph 213 disclosed wherein the non-kernel space application modifies its operation in accordance with the updated network condition. For example, this modification may include sending less data, stopping the transmission of data, suspension of the application, ignoring the updated network condition (e.g., in accordance with a given priority for a flow or application), entering packet loss conditions, reprioritizing a given priority for a flow or application (e.g., increasing priority or decreasing priority), etc.
 Masputra disclosed (re. Claim 7,14,20)  determining, based on the network level conditions, to lower a priority of the service instance at the node;(Masputra-Paragraph 213,the non-kernel space application modifies its operation in accordance with the updated network condition… modification may include reprioritizing a given priority for a flow or application (e.g., increasing priority or decreasing priority) ) 
 and lowering the priority of the service instance such that a level of service to the service instance is lowered. (Masputra-Paragraph 213,the non-kernel space application modifies its operation in accordance with the updated network condition…modification may include reprioritizing a given priority for a flow or application (e.g., increasing priority or decreasing priority) )
Parra,Barczynski,Ramachandran and Masputra are analogous art because they present concepts and practices regarding application performance measurements.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Masputra into Parra-Barczynski-Ramachandran-Gell.  The motivation for the said combination would have been to implement networking extensions that allow the user space application to execute networking communications functionality within the user space and interpose a network extension between the user space application and the kernel space. As a result, the number of cross domain accesses for complex layering of different protocol stacks can be greatly reduced. (Masputra-Paragraph 140)
   Parra-Barczynski-Ramachandran-Gell-Masputra disclosed (re. Claim 7,14,20) wherein determining the modulated health-score for the service instance comprises:
determining, based on the network level health-score, (Ramachandran-Paragraph 462, application traffic quality metric (ATQM) is one type of a performance score, and it is a measure of the times taken for completing application transactions. To measure the ATQM, a configured device may track the requests and responses between client 512 and server 160 (for transactional applications) and determine the time taken, from a user's 168 perspective, for the full transaction to complete)  to lower a priority of the service instance at the node; (Masputra-Paragraph 213,the non-kernel space application modifies its operation in accordance with the updated network condition. For example, this modification may include reprioritizing a given priority for a flow or application (e.g., increasing priority or decreasing priority) )and
determining the modulated health-score based on the lower priority determination, (Ramachandran-Paragraph 462, application traffic quality metric (ATQM) is one type of a performance score, and it is a measure of the times taken for completing application transactions. To measure the ATQM, a configured device may track the requests and responses between client 512 and server 160 (for transactional applications) and determine the time taken, from a user's 168 perspective, for the full transaction to complete)  wherein the modulated health-score comprises a health-score for the service instance which lowers the priority of the service instance such that a level of service to the service instance is lowered. (Masputra-Paragraph 213,the non-kernel space application modifies its operation in accordance with the updated network condition… modification may include reprioritizing a given priority for a flow or application (e.g., increasing priority or decreasing priority) )


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444